Motion by the tenant, Cities Service Oil Company, and by the undertenant, Richard Driscoll, for leave to appeal to the Appellate Division and for a stay granted on condition that they perfect the appeal for the September Term, commencing September 17, 1951, and be ready for argument when reached; and on the further condition that the tenant file the undertaking specified in the decision of the court upon its separate motion *791(Consolidated Service Stations v. Cities Service Oil Co., post, p. 791) for the same relief, decided herewith. Otherwise, this motion is denied. Present — Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ.